DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 6 Aug. 2020 has been fully considered.  Claims 1-12 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0127107 to Suchak (hereinafter Suchak) in view of Non-Patent Literature “Black Powder It’s Causes and Cures” by Peter van Beugen (hereinafter van Beugen) in view of US Patent No. 6,197,200 to College et al. (hereinafter College).
In regard to claim 1, Suchak teaches a method comprising: converting black powder flowing with hydrocarbons in a hydrocarbon pipeline 31 into a slurry (in sump 35) by implementing wet scrubbing (via scrubber 38) in the hydrocarbon pipeline, separating the slurry (falls to sump) from the hydrocarbons (leaving as stream 40) resulting in separated slurry (in sump 35) and separated hydrocarbons 40 (Fig. 4 paragraphs [0006] and [0059]-[0060]). Suchak further discloses the black powder comprises heavy metals.  Suchak does not disclose the slurry is a magnetorheological slurry, and does not explicitly state wherein the black powder comprises magnetic particles and flowing the separated magnetorheological slurry out of the hydrocarbon pipeline by applying a magnetic field to the separated magnetorheological slurry.

College teaches the black powder comprises magnetic particles and flowing the separated magnetorheological slurry out of the hydrocarbon pipeline by applying a magnetic field to the separated magnetorheological slurry (col. 3 lines 17-36) so as to remove the magnetic particles from the scrubbing fluid.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Suchak to include adding a gelling agent to the base liquid therefore forming a magnetorheological slurry, so as to aid in keeping particles in suspension.  Also, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the Suchak and van Beugen combination to include the black powder comprises magnetic particles and flowing the separated magnetorheological slurry out of the hydrocarbon pipeline by applying a magnetic field to the separated magnetorheological slurry (col. 3 lines 17-36) so as to remove the magnetic particles from the scrubbing fluid.




In regard to claim 9, the combination of Suchak, van Beugen, and College teaches the method of claim 8.  College further teaches wherein the black powder comprises non-magnetic particles which are coalesced with the magnetic particles in the magnetorheological slurry (col. 3 lines 17-36).

In regard to claim 12, the combination of Suchak, van Beugen, and College teaches the method of claim 1.  Suchak teaches wherein flowing the separated slurry out of the hydrocarbon pipeline comprises moving the separated slurry along an inner side wall of the hydrocarbon pipeline towards an outlet of the hydrocarbon pipeline (the separated slurry gathers in the sump 35 which has inner side walls and is moved to the outlet of the hydrocarbon pipeline to pump 41 in line 37). While Suchak does not disclose the slurry is magnetorheological slurry and the magnetorheological slurry is separated by a magnetic field, van Beugen teaches adding a gelling agent to the slurry thereby making it a magnetorheological slurry as discussed above in the rejection of claim 1 and College teaches the magnetorheological slurry is separated by applying a magnetic field to the separated magnetorheological slurry as also discussed above in the rejection of claim 1.  .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchak in view of van Beugen in view of College, as discussed above in regard to claim 1, and further in view of http://www.dictionary.com/browse/thixotropic (hereinafter referred to as www.dictionary.com) and WIPO publication No. WO 94/10693 to Weiss et al. (hereinafter Weiss).
In regard to claim 2, the combination of Suchak, van Beugen, and College teaches the method of claim 1  Suchak further teaches wherein implementing wet scrubbing comprises coalescing the black powder into the slurry by mixing a quantity of a carrier fluid with the hydrocarbons in the hydrocarbon pipeline, wherein the slurry comprises the black powder (Fig. 4 objects 31, 36 and 38, Zones A and B, and paragraphs [0006] and [0059]-[0060]). Suchak does not disclose the slurry is magnetorheological and mixing a quantity of a thixotropic agent with the hydrocarbons in the hydrocarbon pipeline.  
The van Beugen reference discloses creating a slurry using gels, which would therefore form a magnetorheological slurry which aids in keeping particles in suspension and mixing a quantity of a thixotropic agent with the hydrocarbons in the hydrocarbon pipeline, wherein the slurry comprises the carrier fluid (3.2 Gels).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Suchak to include 
Although the combination of Suchak, van Beugen, and College does not explicitly state that the gel is thixotropic, it is well known in the art that thixotropic materials can be gels (www.dictionary.com) and that thixotropic additives provide stability against particle settling (Weiss et al., abstract).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the combination to include the gel being thixotropic as taught by www.dictionary.com and Weiss so as to provide stability against particle settling.

In regard to claim 3, the combination of Suchak, van Beugen, College, www.dictionary.com, and Weiss teaches the method of claim 2.  van Beugen teaches wherein coalescing the black powder into the magnetorheological slurry further comprises mixing a quantity of surfactants with the quantity of the carrier fluid and the quantity of the thixotropic agent (3.4 Surfactant technology).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified Suchak to include coalescing the black powder into the magnetorheological slurry further comprises mixing a quantity of surfactants with the quantity of the carrier fluid and the quantity of the thixotropic agent as taught by van Beugen in order to create a stable dispersion.



In regard to claim 5, the combination of Suchak, van Beugen, College, www.dictionary.com, and Weiss teaches the method of claim 4.  College teaches further comprising separating the carrier fluid and the thixotropic agent from the separated magnetorheological slurry (Fig. 1 objects 18-20).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the combination to include separating the scrubbing liquid from the slurry as taught by College and thereby separate the carrier fluid and the thixotropic agent from the magnetorheological slurry of the Suchak and van Beugen combination so as to recycle the scrubbing liquid.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchak in view of van Beugen in view of College, as discussed above in regard to claim 1, and further in view of US Patent No. 5,179,903 to Abboud et al. (hereinafter Abboud).

Abboud teaches the hydrocarbons comprise hydrocarbon gas (claim 8).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the Suchak reference would include hydrocarbons in gas form as the incineration process as disclosed in Suchak would not be 100% efficient (paragraph [0006]) and therefore there would be residual hydrocarbon gases left over like that in Abboud (claim 8).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchak in view of van Beugen in view of College, as discussed above in regard to claim 1, and further in view of US Publication No. 2011/0073023 to Birmingham et al. (hereinafter Birmingham).
In regard to claim 11, the combination of Suchak, van Beugen, and College teaches the method of claim 1.  Suchak does not disclose the black powder comprise micrometer-sized particles but does teach coal fired boilers including wet scrubbers (paragraphs [0009]-[0010] and [0047]).
Birmingham teaches the black powder comprises micrometer-sized particles (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the Suchak reference to include .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,675,979 (hereinafter ‘979). Also, Claims 1 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 10,744,514 (hereinafter ‘514). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 6-7 are taught by claim 8 of ‘979, claim 8 is taught by claim 9 of ‘979, and claim 9 is taught by claim 10 of ‘979.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CABRENA HOLECEK/Examiner, Art Unit 1776